DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 3 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a connection terminal comprising: an end portion on a side of a free end of an elastic piece is arranged so as to intersect an extension line connecting a protruding end of a protective wall of a box-shaped connection portion and an opening edge of an insertion opening of the connection portion facing the protruding end as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (20120142233), (US 7976351), (US 20100197177), (US 7530859), (US 7950972), (US 6386928), (US 20010002350), (US 20010024913), (US 20090036001), (US 20080280510), (US 7252562), (US .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 




/HARSHAD C PATEL/Primary Examiner, Art Unit 2831